Case: 11-60667     Document: 00511912191         Page: 1     Date Filed: 07/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 6, 2012
                                     No. 11-60667
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SONG LIN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 341 831


Before DENNIS, CLEMENT, OWEN, Circuit Judges.
PER CURIAM:*
        Song Lin, a native and citizen of China, seeks review of a decision by the
Board of Immigration Appeals (BIA) dismissing his appeal from an immigration
judge’s (IJ) denial of his application for immigration relief. This court reviews
an immigration court’s rulings of law de novo. Zhu v. Gonzales, 493 F.3d 588,
594 (5th Cir. 2007). An immigration court’s findings of fact, including any
finding that an alien is not eligible for asylum, are reviewed to determine if they
are supported by substantial evidence in the record. Chen v. Gonzales, 470 F.3d

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60667    Document: 00511912191      Page: 2   Date Filed: 07/06/2012

                                  No. 11-60667

1131, 1134 (5th Cir. 2006). Under substantial evidence review, this court may
not reverse a factual finding unless the evidence not only supports a contrary
conclusion, but compels it. Id.
      As the Department of Homeland Security (DHS) concedes, the BIA
assumed that Lin had established past persecution.           “A showing of past
persecution sets up a rebuttable presumption of a well-founded fear of future
persecution.” 8 C.F.R. § 1208.13(b)(1). DHS may rebut that presumption by
showing by a preponderance of the evidence that (1) the “applicant could avoid
future persecution by relocating to another part of the applicant’s country of
nationality” or (2) there has been a “fundamental change in circumstances such
that the applicant no longer has a well-founded fear of persecution.”
§ 1208.13(b)(1)(i). Both the IJ and BIA determined that DHS had rebutted the
presumption by showing both that Lin could relocate safely within China and
that there had been a fundamental change in circumstances. Lin has not
specifically challenged those determinations in his petition for review. See Thuri
v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004) (holding that an applicant’s failure
to include specific issues in his petition for review results in abandonment of any
claims of error he might have raised regarding the decisions related to those
issues). Even if not waived, the record supports those determinations. Lin has
not shown that the BIA erred in determining that he was ineligible for asylum.
See Chen, 470 F.3d at 1134.
      Lin also has not shown that the BIA erred in denying his requests for
withholding of removal or relief under the CAT. See Efe v. Ashcroft, 293 F.3d
899, 907 (5th Cir. 2002); Faddoul v. I.N.S., 37 F.3d 185, 188 (5th Cir. 1994). His
remaining arguments either lack relevance or raise a new issue for the first
time, which this courts lacks jurisdiction to consider. See 8 U.S.C. § 1252(d)(1);
Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010).
      Lin’s petition for review is DENIED.



                                        2